[g2017031619390936938780.jpg]

Exhibit 10.18

 

October 23, 2015

 

Sanuj Ravindran, M.D.

 

 

 

Re: Final Offer of Employment

 

Dear Sanuj,

 

This letter is a formal offer setting forth the principal terms for you to join
aTyr Pharma, Inc. (“aTyr” or the “Company”), a Delaware corporation, which is
located in San Diego, California.  This offer is contingent upon the
satisfactory completion of a background check.

Position:

Chief Business Officer

Location:

San Diego, CA

Status:

Full-Time, Exempt.  This means you are paid for the job and not by the
hour.  Accordingly, you will not receive overtime pay if you work more than 8
hours in a work day or 40 hours in a workweek.

Reporting to:

John D. Mendlein, Ph.D., Executive Chairman and CEO

Base Salary Rate:

$15,625.00 semi-monthly (which equals $375,000.00 per year) less applicable
withholdings, paid in accordance with Company’s normal payroll practices during
your Full-Time employment.  Future adjustments in compensation, if any, will be
made by the Company in its sole and absolute discretion.

Sign-On Bonus:

You will be offered a one-time sign-on bonus in the amount of $25,000.00 to be
paid at the time of your relocation.  This sign-on bonus will be subject to
repayment to the Company if you voluntarily resign or are terminated by the
Company for cause within one year of your relocation (to be further defined
under “Relocation”).

Target Bonus:

Your annual target bonus will be 40% of your base salary based upon the
achievement of your individual goals, the achievement of team goals and the
achievement of corporate goals.  Your annual target bonus is subject to review
and approval by the aTyr Board of Directors or Compensation Committee of the
Board of Directors.

 

aTyr Pharma, Inc.

3545 John Hopkins Court, Suite #250   San Diego   CA   92121

Phone 858 731 8389   Fax 858 731 8394

--------------------------------------------------------------------------------

[g2017031619390936938780.jpg]

Sanuj Ravindran, M.D.

October 23, 2015

Page two

Equity:

As promptly as practicable after commencement of your employment with the
Company, and subject to approval by the Board of Directors (or the Compensation
Committee of the Board of Directors), you will be granted an option to purchase
153,000 shares of the Common Stock of the Company (the “Option”) pursuant to the
Company’s 2015 Stock Option and Incentive Plan (the “aTyr Plan”).  Subject to
your continued full-time employment with the Company, the shares subject to the
Option shall vest over a four (4) year period from your employment start date,
with a one (1) year cliff, such that one-fourth (1/4) of the shares subject to
the Option shall vest on the first year anniversary of your employment start
date and the remainder of the shares shall thereafter vest in equal monthly
installments over the subsequent three (3) years.  The exercise price per share
of the Option shall be determined based on the closing price of the Common Stock
as reported on NASDAQ on the effective date of the grant.  The specific terms
and conditions of your Option will be subject to the terms of the aTyr Plan, as
well as the terms set forth in a Stock Option Agreement between you and the
Company.

 

In addition, subject to approval by the Board of Directors (or the Compensation
Committee of the Board of Directors),  you will be granted an option for 10,750
shares of Common Stock of the Company pursuant to the aTyr Plan (the “Trigger
Option”).  Subject to your continued employment with the Company, the shares
subject to the Trigger Option will begin to vest upon the achievement of certain
performance goals consistent with options previously granted to the Company’s
senior management team, which must be achieved within two years of the grant
date.  At that time, the four (4) year vesting schedule (the “Time-Based
Vesting”) will begin at a monthly rate.  The specific terms and conditions of
this option will be subject to the terms of the aTyr Plan, as well as terms set
forth in the Stock Option Agreement between you and the Company.

 

Both the Option and the Time-Based Vesting with respect to the Trigger Option
shall be subject to full acceleration in the event you are terminated by the
Company without Cause or resign for Good Reason within two months prior to and
twelve months following a Sale Event (as such capitalized terms are defined in
the aTyr Plan).

 

 

 

 

aTyr Pharma, Inc.

3545 John Hopkins Court, Suite #250   San Diego   CA   92121

Phone 858 731 8389   Fax 858 731 8394

--------------------------------------------------------------------------------

[g2017031619390936938780.jpg]

Sanuj Ravindran, M.D.

October 23, 2015

Page three

 

Severance Policy:

Subject to final approval by the Compensation Committee, you will be eligible
for aTyr’s Executive Severance Policy.  This policy will include severance
provisions for “Not for Cause” separations as well as “Change in Control”
separations.  The specifics of the plan will be provided to you.

Relocation:

The Company shall reimburse you for the reasonable, out of pocket expenses that
you incur in connection with relocating from New York to the San Diego area, up
to a maximum amount of (i) $30,000 with respect to items that would not be
included as taxable income and (ii) $96,000 (this amount includes gross-up tax
costs) with respect to items that would be included as taxable income, with such
amounts in clause (ii) to be paid in 2 lump sums, upon commencement of your
employment with the Company and upon your relocation to the San Diego area.  Any
such reimbursement is subject to your submission of documentation sufficient to
substantiate any such expenses and compliance with the Company's expense
reimbursement policies and procedures.  Notwithstanding the foregoing, no such
reimbursement shall be payable later than the end of the calendar year after the
calendar year in which you incurred the expense.  In the event that your
employment with the Company is terminated by the Company for cause or you
voluntarily resign, in any event within one year after the date that you
relocate, you shall no longer be eligible for any such reimbursements and you
shall repay to the Company any relocation expenses previously reimbursed by the
Company.

 

For purposes of this letter, your relocation shall be deemed complete on the
date you provide the Company written confirmation of your new residence in the
San Diego area.

Benefits:

You will be entitled to receive standard medical, life and dental insurance
benefits for yourself and your dependents in accordance with Company
policy.  Company reserves the right to change or eliminate these benefits on a
prospective basis at any time.

401(k) Plan:

You will be eligible to participate in the aTyr Pharma, Inc. 401(k) Savings Plan
immediately following the start of your employment.  

 

 

 

 

 

aTyr Pharma, Inc.

3545 John Hopkins Court, Suite #250   San Diego   CA   92121

Phone 858 731 8389   Fax 858 731 8394

--------------------------------------------------------------------------------

[g2017031619390936938780.jpg]

Sanuj Ravindran, M.D.

October 20, 2015

Page four

 

Vacation &

Sick Time:

You will be entitled to accrue 15 days of vacation per year as a Full-Time
employee.  You will have 6 days of sick time available each year.

Holidays:

You will be eligible for aTyr’s paid holidays.  The schedule is published prior
to the beginning of each calendar year.

Employment at Will:

Your employment will be at-will, which means it may be terminated at any time by
you or the Company for any reason, with or without cause,

and that your employment is not for any specific period of time.  Any change to
the at-will employment relationship must be by a specific, written agreement
signed by you and the Company’s Chief Executive Officer.

Start Date:

Monday, November 16, 2015 or a mutually agreed upon date.

 

As a condition of your employment, you will be required to sign and abide by our
Employee Nondisclosure and Assignment Agreement (the “Employee NDA”) when you
begin your employment.  A copy is attached for your reference.  As a condition
of your employment, you will also be required to abide by the Company’s code of
conduct and other policies applicable to employees as set forth in the Company’s
employee handbook in effect from time to time.  A copy will be made available to
you during your employment.  In addition, in order to comply with the
Immigration Reform and Control Act of 1986, within three (3) days of your Start
Date you will be required to provide sufficient documentation to verify your
identity and legal authorization to work in the United States. Please bring with
you on your Start Date, the original of one of the documents noted in List A or
one document from List B and one document from List C as itemized in the
enclosed “Lists of Acceptable Documents”.  If you do not have the originals of
any of these documents, please contact me immediately.

 

In the event of any dispute or claim relating to or arising out of your
employment relationship with the Company, this agreement, or the termination of
your employment with the Company for any reason (including, but not limited to,
any claims of breach of contract, defamation, wrongful termination or age, sex,
sexual orientation, race, color, national origin, ancestry, marital status,
religious creed, physical or mental disability or medical condition or other
discrimination, retaliation or harassment), you and the Company agree that all
such disputes shall be fully resolved by confidential, binding arbitration
conducted by a single arbitrator through the American Arbitration Association
(“AAA”) under the AAA’s National Rules for the Resolution of

 

 

aTyr Pharma, Inc.

3545 John Hopkins Court, Suite #250   San Diego   CA   92121

Phone 858 731 8389   Fax 858 731 8394

--------------------------------------------------------------------------------

[g2017031619390936938780.jpg]

Sanuj Ravindran, M.D.

October 23, 2015

Page five

 

Employment Disputes then in effect, which are available online at the AAA’s
website at www.adr.org.  The arbitrator shall permit adequate discovery and is
empowered to award all remedies otherwise available in a court of competent
jurisdiction and any judgment rendered by the arbitrator may be entered by any
court of competent jurisdiction.  By executing this letter, you and the Company
are both waiving the right to a jury trial with respect to any such disputes.
Company shall bear the costs of the arbitrator, forum and filing fees.  Each
party shall bear its own respective attorney fees and all other costs, unless
otherwise provided by law and awarded by the arbitrator.

 

It is aTyr’s policy to respect fully the rights of your previous employers in
their proprietary or confidential information.  No employee is expected to
disclose, or is allowed to use for aTyr’s  purposes, any confidential or
proprietary information he or she may have acquired as a result of previous
employment.

 

I am pleased to extend this offer to you and look forward to your
acceptance.  Please sign and return the enclosed copy of this offer letter as
soon as possible to indicate your agreement with the terms of this offer.  This
offer will lapse if not signed and returned by Sunday, October 25, 2015.

 

Once signed by you, this letter, together with the Employee NDA, will constitute
the complete agreement between you and the Company regarding employment matters
and will supersede all prior written or oral agreements or understandings on
these matters.

 

Our mission is to discover life-changing therapies with relentless determination
for people with grave maladies where others fall short.  I believe you will be
able to make an immediate contribution to this mission and I think you will
enjoy the rewards of working for an innovative, fast-paced company.  One of the
keys to our success is top people.  We hope you accept our offer to be one of
those people.

 

Yours sincerely,

 

 

/s/John Mendlein

John Mendlein, Ph.D.

Executive Chairman and Chief Executive Officer

 

Enclosures

 

 

aTyr Pharma, Inc.

3545 John Hopkins Court, Suite #250   San Diego   CA   92121

Phone 858 731 8389   Fax 858 731 8394

--------------------------------------------------------------------------------

[g2017031619390936938780.jpg]

Sanuj Ravindran, M.D.

October 23, 2015

Page six

 

 

 

I accept the terms of employment as described in this offer letter dated October
23, 2015 and will start my employment on January 4, 2016.  I confirm that by my
start date at aTyr Pharma, Inc. I will be under no contract or agreement with
any other entity which would in any way restrict my ability to work at aTyr
Pharma, Inc. or perform the functions of my job for aTyr, including, but not
limited to, any employment agreement and/or non-compete agreement.

 

/s/Sanuj Ravindran

 

Date 11/22/2015

Sanuj Ravindran, M.D.

 

 

 

aTyr Pharma, Inc.

3545 John Hopkins Court, Suite #250   San Diego   CA   92121

Phone 858 731 8389   Fax 858 731 8394